DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of group I in the reply filed on 4/5/22 is acknowledged.  The traversal is on the ground(s) that the examiner has not shown that examination would be unduly burdensome.  This is not found persuasive because the office action mailed on 2/7/22 clearly explains how the inventions are distinct and that a search for one would not necessarily return art against another and therefore presents an undue search and corresponding examination burden (see pages 3-5).
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 8, 14, 15, 17, 35-37, 39, 40, 44, 62, and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/5/22.

Improper Markush Rejection
Claims 1-6, 9-13, 16, 38, and 41-43 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims are not limited to any specific structure of nucleic acid molecule and comprise a large multitude of sequences that have no common searchable core.  The claims encompass a multitude of possible oligonucleotide inhibitors (antisense oligonucleotides, siRNAs, miRNAs, ribozymes, triplexes, etc.) that each have a different structure and act via different mechanisms.
Additionally, each of the target RNA or target proteins have a different sequence of nucleotides and different activities that are specific to the sequence of nucleotides.  Each of the recited sequences target a different region and/or completely different target.  Each agent has a specific order of nucleotides that is necessary for the specific activity.  Any one agent with a specific sequence cannot be substituted for another with a different sequence with expectation of identical activity.
Additionally, the claims are directed to any virus, wherein each virus has different etiologic considerations and are not obvious variants.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific nucleic acid molecule is dependent upon the specific sequence of nucleotides and the structure of the compound.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-13, 16, 38, and 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting RPLP1 expression with a RPLP1 specific siRNA of the specification, as well as inhibiting HepG2.2.15 or OC43 cells via a RPLP1 specific siRNA, does not reasonably provide enablement for a method of reducing the level of any possible virus via inhibition of RPLP1 alone or any other cellular host factor alone.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	It is noted that the claims are not even limited to delivery of any specific type of oligonucleotide that targets the same cellular host factor that is produced by the infected cell, but rather can target any cellular host factor as long as the infected cell produces RPLP1 protein.  The specification does not draw an adequate nexus between delivery of any oligonucleotide targeting any cellular host factor (not RPLP1, for example) and inhibiting the production of that cellular host factor wherein the cell produces RPLP1 protein and results in reduction of a level of any virus.
With regards to siRNAs targeting RPLP1 RNA (applicant elected protein but also elected siRNA, which targets mRNA, not protein), the specification does not draw an adequate nexus between inhibition of RPLP1 alone and reduction of any possible virus as claimed.  The specification has not demonstrated that any virus is dependent upon RPLP1 expression alone.
The specification discloses that siRNAs targeting RPLP1 had minimal effects on cell viability in HepG2.2.15 cells, but reduces the level of HBV molecules (example A1).  The specification discloses reduction of OC43 RNA with SRSF1 knockdown (example A4).  These minimal species are not commensurate in scope with the instant claim breadth of reducing a level of any virus type via inhibition of SRSF1 or any cellular host factor alone.

The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of reducing virus levels encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any oligonucleotide inhibitor of any RPLP1 sequence in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful reduction of the level of any possible virus.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, 16, 38, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campos et al. (Journal of Virology, 2017, 91, 4, e01706-16, 1-17).
It is noted that the references are considered to be as enabled as the instant claims.
Campos et al. teach that the ribosomal protein RPLP1 is among the most crucial putative host factors required for DENV and YFV viral infection (abstract).  Campos et al. teach that RPLP1 is a critical flaviviral host factor that is required for translation (abstract).  Campos et al. teach a method of infecting cells with RPLP1 siRNA with a resultant reduction in cell proliferation.  Depletion of RPLP1 caused a dramatic reduction in the percentage of infected cells for both viruses in both human cell lines tested when compared to control siRNA (page 3).
It is noted that claims 9-12 are directed to outcomes rather than a required method step.  It is considered that delivery of the oligonucleotide targeting RPLP1 would achieve the results recited in claims 9-12 or enablement of the method is in question.
With regards to claim 16, the claim is also directed to an outcome.  The prior art teaches delivery of an oligonucleotide targeting RPLP1 and the claims do not require any additional structure to result in the required EC50 value.
Therefore, the claims are anticipated by Campos et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 9-12, 16, 38, 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (Journal of Virology, 2017, 91, 4, e01706-16, 1-17), in view of Allerson et al. (J. Med. Chem. 2005, 48, 901-904).
It is noted that the references are considered to be as enabled as the instant claims.
Campos et al. teach that the ribosomal protein RPLP1 is among the most crucial putative host factors required for DENV and YFV viral infection (abstract).  Campos et al. teach that RPLP1 is a critical flaviviral host factor that is required for translation (abstract).  Campos et al. teach a method of infecting cells with RPLP1 siRNA with a resultant reduction in cell proliferation.  Depletion of RPLP1 caused a dramatic reduction in the percentage of infected cells for both viruses in both human cell lines tested when compared to control siRNA (page 3).
It is noted that claims 9-12 are directed to outcomes rather than a required method step.  It is considered that delivery of the oligonucleotide targeting RPLP1 would achieve the results recited in claims 9-12 or enablement of the method is in question.
With regards to claim 16, the claim is also directed to an outcome.  The prior art teaches delivery of an oligonucleotide targeting RPLP1 and the claims do not require any additional structure to result in the required EC50 value.
It would have been obvious to incorporate chemically modified nucleotides because Allerson et al. teach that fully 2’-O-modified oligonucleotide duplexes have improved potency and stability compared to unmodified siRNA (title, abstract). One would have reasonably expected for this modification to impart the benefits taught by Allerson et al. into the siRNA of Campos et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635